                                                             USDC SDNY
                                                             DOCUMENT
Jason M. Drangel (JD 7204)                                   ELECTRONICALLY FILED
jdrangel@ipcounselors.com                                    DOC #:
Ashly E. Sands (AS 7715)                                     DATE FILED: 12/05/2019
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Shenzhen Smoore Technology Ltd.

                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


 SHENZHEN SMOORE TECHNOLOGY LTD.,
                                                Civil Case No.: 19-cv-9896 (LGS)
 Plaintiff

 v.

 ANUONUO          INTERNATIONAL       TRADE
 COMPANY,       BAOLFASHION,      BOWEI    E-          XXXXXXXXXXX
                                                      [PROPOSED]
 CIGARETTES STORE, CAPRICE, CHI NA TECH         PRELIMINARY INJUNCTION
 (HZ) CO., LTD., CMKTECH, DAIZHIWEI, DIHAO               ORDER
 ELECTRONIC TECHNOLOGY (SHENZHEN)
 LIMITED, DINGXINYAN, DONGGUAN CACUQ
 ELECTRONIC TECHNOLOGY CO., LTD.,
 DONGGUAN           JIANQIAO      HARDWARE
 PRODUCTS CO., LTD., DONGGUAN RHS HOME
 ACCESSORIES FACTORY, EASTPUDOG, E-
 CIGARETTE STORE, EVAFUN E-CIGARETTES
 STORE, EXPLORER OUTDOOR SPORTS CLUB,
 FADED,      FASHION-FAT,       FLOWERSBUD,
 GARDON,       GREEN       CIGS,    GUANGXI
 BAYENGTONG TECHNOLOGY CO., LTD.,
 GUOHUIHUI, HANRONG, HEBEI BONSTER
 TECHNOLOGY                CO.,         LTD.,
 HORIZON_ELECTRONIC,              INEEKVAPE,
 INEEKVAPE STORE, IPHONE, IVAPE STORE,
 IVVE.GOODS, JINHUA CHIDAO E-COMMERCE
 CO., LTD., KRISTY21, KUJATA515, LIUHUI884,
 MOMSMONEY04,                 NEWLIVESTYLE,
 OMNIPOTENT-UP,                SEX-PLAZA2014,
SHENGZHEN NUOHENGDA ELECTRONIC
TECHNOLOGY           CO.,     LTD.,SHENZHEN
AIWOSEN TECHNOLOGY CO., LIMITED,
SHENZHEN APEXTOR TECHNOLOGY CO.,
LTD., SHENZHEN A-TOUCH ELECTRONIC CO.,
LTD., SHENZHEN AVBAD TECHNOLOGY CO.,
LTD., SHENZHEN B&E TECHNOLOGY CO.,
LTD.,      SHENZHEN        BOYOU        YUYUN
TECHNOLOGY        CO.,     LTD.,    SHENZHEN
BROSVAPOR TECHNOLOGY CO., LTD.,
SHENZHEN         BUDDY           TECHNOLOGY
DEVELOPMENT        CO.,    LTD.,    SHENZHEN
CHANGING       TECHNOLOGY          CO.,   LTD.,
SHENZHEN CHENMAN TECHNOLOGY CO.,
LTD., SHENZHEN CLOUDY TECHNOLOGY CO.,
LTD., SHENZHEN E-UNION TECHNOLOGY CO.,
LTD., SHENZHEN EVER DELI TECHNOLOGY
CO., LTD., SHENZHEN EXERTION HARDWARE
PRODUCTS        CO.,      LTD.,     SHENZHEN
GLOBALEVAPOR TECHNOLOGY COMPANY
LIMITED,       SHENZHEN           GLOBALSELL
TECHNOLOGY CO., LTD., SHENZHEN GOLDEN
TRADING CO., LTD., SHENZHEN GREEN
ALLIANCE      TECHNOLOGY          CO.,    LTD.,
SHENZHEN HENGSHIJIAN TECHNOLOGY CO.,
LTD., SHENZHEN HONG CHUANG NEW
ENERGY TECHNOLOGY CO., LTD., SHENZHEN
IBELI TECHNOLOGY CO., LTD., SHENZHEN
IISMOOKER      TECHNOLOGY          CO.,   LTD.,
SHENZHEN INNSEED TECHNOLOGY CO., LTD.,
SHENZHEN ITSUWA ELECTRON CO., LTD.,
SHENZHEN JIAHAOJIA TECHNOLOGY CO.,
LIMITED, SHENZHEN KAIWEI ELECTRONICS
CO., LTD., SHENZHEN KALESI ELECTRONICS
CO., LTD., SHENZHEN LEMAGA TECHNOLOGY
CO., LTD., SHENZHEN LEXIN TONG DIGITAL
TECHNOLOGY CO., LTD., SHENZHEN LINCOE
TECHNOLOGY CO., LTD., SHENZHEN LISHENG
TECHNOLOGY        CO.,     LTD.,    SHENZHEN
LIUYANG CHUANGZHI TECHNOLOGY CO.,
LTD., SHENZHEN LOTUS ELECTRON CO., LTD.,
SHENZHEN LTQ VAPOR ELECTRONICS CO.,
LTD., SHENZHEN LUMIN INTELLIGENT
TECHNOLOGY        CO.,     LTD.,    SHENZHEN
MINGJIETONG          TECHNOLOGY           LTD.,
SHENZHEN MINGXIN ASON TECHNOLOGY
CO., LTD., SHENZHEN MIST TECHNOLOGY
DEVELOPMENT        CO.,    LTD.,    SHENZHEN
NEXTREND       TECHNOLOGY          CO.,   LTD.,
SHENZHEN NICKVI TECHNOLOGY CO., LTD.,
SHENZHEN ONE LIGHT YEAR TECHNOLOGY
CO., LTD., SHENZHEN OVNS TECHNOLOGY
CO., LTD., SHENZHEN RELAXO TECHNOLOGY
CO., LTD., SHENZHEN SELLOT ELECTRONIC
TECHNOLOGY       CO.,   LTD.,   SHENZHEN
SERISVAPE     TECHNOLOGY       CO., LTD.,
SHENZHEN SKEY TECHNOLOGY CO., LTD.,
SHENZHEN SYIKO TECHNOLOGY CO., LTD.,
SHENZHEN THUNDERSTONE TECHNOLOGY
CO.,    LTD.,    SHENZHEN       THUNDERY
TECHNOLOGY CO., LIMITED, SHENZHEN
UNION TECHNOLOGY SHARES CO., LTD.,
SHENZHEN       UNITED     CHONG     HING
INDUSTRIAL CO., LTD., SHENZHEN VAPE LAB
CO., LTD., SHENZHEN VAPESOURCING
ELECTRONICS CO., LTD., SHENZHEN WEJOY
TECHNOLOGY       CO.,   LTD.,   SHENZHEN
XINXINXIN     TECHNOLOGY       CO., LTD.,
SHENZHEN XLC TECHNOLOGY CO., LTD.,
SHENZHEN YARK TECHNOLOGY CO., LTD.,
SHENZHEN YDF ELECTRONIC CO., LTD.,
SHENZHEN YGREEN TECHNOLOGY CO., LTD.,
SHENZHEN YIYEXIN TECHNOLOGY CO., LTD.,
SHENZHEN YPP TECHNOLOGY CO., LTD.,
SHENZHEN ZHAODENG PHOTOELECTRICITY
CO., LTD., SOULMATE VAPE STORE,
SUNLIGHT WORK ROOM, TABLEOK, TORCH
TECHNOLOGY (SHENZHEN) CO., LTD., TRAIL-
BLAZER21,                 TRS-SELLER2012,
TRUSTSELLER2018,              WANGMINGLI,
WEIHONG9901, XUANZI, ZHAOYANGYANG,
ZHENAIYICUN@163.COM AND ZHENJIANG
MOK ELECTRONIC CIGARETTE TECHNOLOGY
CO., LTD.,

Defendants
                      GLOSSARY

Term           Definition
Plaintiff or   Shenzhen Smoore Technology Ltd.
Smoore
Defendants     Anuonuo International Trade Company, baolfashion,
               BoWei E-Cigarettes Store, caprice, Chi Na Tech (HZ)
               Co., Ltd., cmktech, daizhiwei, Dihao Electronic
               Technology (Shenzhen) Limited, dingxinyan, Dongguan
               Cacuq Electronic Technology Co., Ltd., Dongguan
               Jianqiao Hardware Products Co., Ltd., Dongguan RHS
               Home Accessories Factory, eastpudog, e-cigarette Store,
               EvaFun E-Cigarettes Store, Explorer Outdoor Sports
               Club, faded, fashion-fat, flowersbud, gardon, Green
               Cigs, Guangxi Bayengtong Technology Co., Ltd.,
               guohuihui, hanrong, Hebei Bonster Technology Co.,
               Ltd., horizon_electronic, ineekvape, iNeekvape Store,
               iphone, iVape Store, ivve.goods, Jinhua Chidao E-
               Commerce Co., Ltd., Kristy21, kujata515, liuhui884,
               momsmoney04, newlivestyle, Omnipotent-up, sex-
               plaza2014,     Shengzhen      Nuohengda     Electronic
               Technology Co., Ltd.,Shenzhen Aiwosen Technology
               Co., Limited, Shenzhen Apextor Technology Co., Ltd.,
               Shenzhen A-Touch Electronic Co., Ltd., Shenzhen
               AVBAD Technology Co., Ltd., Shenzhen B&E
               Technology Co., Ltd., Shenzhen Boyou Yuyun
               Technology Co., Ltd., Shenzhen Brosvapor Technology
               Co., Ltd., Shenzhen Buddy Technology Development
               Co., Ltd., Shenzhen Changing Technology Co., Ltd.,
               Shenzhen Chenman Technology Co., Ltd., Shenzhen
               Cloudy Technology Co., Ltd., Shenzhen E-Union
               Technology Co., Ltd., Shenzhen Ever Deli Technology
               Co., Ltd., Shenzhen Exertion Hardware Products Co.,
               Ltd., Shenzhen Globalevapor Technology Company
               Limited, Shenzhen Globalsell Technology Co., Ltd.,
               Shenzhen Golden Trading Co., Ltd., Shenzhen Green
               Alliance Technology Co., Ltd., Shenzhen Hengshijian
               Technology Co., Ltd., Shenzhen Hong Chuang New
               Energy Technology Co., Ltd., Shenzhen Ibeli
               Technology Co., Ltd., Shenzhen IIsmooker Technology
               Co., Ltd., Shenzhen Innseed Technology Co., Ltd.,
               Shenzhen Itsuwa Electron Co., Ltd., Shenzhen Jiahaojia
               Technology Co., Limited, Shenzhen Kaiwei Electronics
               Co., Ltd., Shenzhen Kalesi Electronics Co., Ltd.,
               Shenzhen Lemaga Technology Co., Ltd., Shenzhen
               Lexin Tong Digital Technology Co., Ltd., Shenzhen
               Lincoe Technology Co., Ltd., Shenzhen Lisheng
               Technology Co., Ltd., Shenzhen Liuyang Chuangzhi
               Technology Co., Ltd., Shenzhen Lotus Electron Co.,

                            i
             Ltd., Shenzhen LTQ VAPOR Electronics Co., Ltd.,
             Shenzhen Lumin Intelligent Technology Co., Ltd.,
             Shenzhen Mingjietong Technology Ltd., Shenzhen
             Mingxin Ason Technology Co., Ltd., Shenzhen Mist
             Technology Development Co., Ltd., Shenzhen Nextrend
             Technology Co., Ltd., Shenzhen Nickvi Technology Co.,
             Ltd., Shenzhen One Light Year Technology Co., Ltd.,
             Shenzhen Ovns Technology Co., Ltd., Shenzhen Relaxo
             Technology Co., Ltd., Shenzhen Sellot Electronic
             Technology Co., Ltd., Shenzhen Serisvape Technology
             Co., Ltd., Shenzhen Skey Technology Co., Ltd.,
             Shenzhen Syiko Technology Co., Ltd., Shenzhen
             Thunderstone Technology Co., Ltd., Shenzhen Thundery
             Technology Co., Limited, Shenzhen Union Technology
             Shares Co., Ltd., Shenzhen United Chong Hing
             Industrial Co., Ltd., Shenzhen Vape Lab Co., Ltd.,
             Shenzhen Vapesourcing Electronics Co., Ltd., Shenzhen
             Wejoy Technology Co., Ltd., Shenzhen Xinxinxin
             Technology Co., Ltd., Shenzhen XLC Technology Co.,
             Ltd., Shenzhen Yark Technology Co., Ltd., Shenzhen
             YDF Electronic Co., Ltd., Shenzhen Ygreen Technology
             Co., Ltd., Shenzhen Yiyexin Technology Co., Ltd.,
             Shenzhen YPP Technology Co., Ltd., Shenzhen
             Zhaodeng Photoelectricity Co., Ltd., Soulmate Vape
             Store, Sunlight Work Room, tableok, Torch Technology
             (Shenzhen) Co., Ltd., trail-blazer21, trs-seller2012,
             trustseller2018, wangmingli, weihong9901, xuanzi,
             zhaoyangyang, zhenaiyicun@163.com and       XXXXXXXXXXXX
                                                               Zhenjiang
              XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
             Mok   Electronic Cigarette Technology Co., Ltd.
Alibaba      Alibaba.com, an online marketplace platform that allows
             manufacturers, wholesalers and other third-party
             merchants, like Defendants, to advertise, offer for sale,
             sell, distribute and ship their wholesale and retail
             products originating from China directly to consumers
             across the world and specifically to consumers residing
             in the U.S., including New York
AliExpress   Aliexpress.com, an online marketplace platform that
             allows manufacturers, wholesalers and other third-party
             merchants, like Defendants, to advertise, offer for sale,
             sell, distribute and ship their wholesale and retail
             products originating from China directly to consumers
             across the world and specifically to consumers residing
             in the U.S., including New York
eBay         eBay.com, a San Jose, California-based online
             marketplace and e-commerce platform owned by eBay
             Inc., a Delaware corporation, that allows manufacturers
             and other third-party merchants, like Defendants, to
             advertise, distribute, offer for sale and/or sell in what it
             characterizes as either auction-style or fixed-price
                           ii
                     formats and ship their retail products, which, upon
                     information and belief, originate from China, among
                     other locations, directly to consumers worldwide and
                     specifically to consumers residing in the U.S., including
                     in New York
Wish                 Wish.com, a San Francisco, California-based, online
                     marketplace and e-commerce platform owned by
                     ContextLogic,      Inc.,    a    Delaware     corporation
                     (“ContextLogic”), that allows manufacturers and other
                     third-party merchants, like Defendants, to advertise,
                     distribute, offer for sale, sell and ship their retail
                     products, which, upon information and belief, primarily
                     originate from China, directly to consumers worldwide
                     and specifically to consumers residing in the U.S.,
                     including New York
Epstein Drangel      Epstein Drangel LLP, counsel for Plaintiff
NAL                  New Alchemy Limited, a company that provides
                     intellectual property infringement research services, to
                     investigate and research manufacturers, wholesalers,
                     retailers and/or other merchants offering for sale and/or
                     selling counterfeit products on online marketplace
                     platforms
New York Addresses   20 Cooper Square, New York, NY 10003
                     105 Avenue B, Apt 4B, New York, NY 10009
                     244 Madison Ave, Suite 411, New York, NY 10016
                     944 Havemeyer Ave, Bronx, NY 10473
Complaint            Plaintiff’s Complaint filed on October 25, 2019
Application          Plaintiff’s Ex Parte Application for: 1) a temporary
                     restraining order; 2) an order restraining Merchant
                     Storefronts (as defined infra) and Defendants’ Assets (as
                     defined infra) with the Financial Institutions (as defined
                     infra); 3) an order to show cause why a preliminary
                     injunction should not issue; 4) an order authorizing
                     bifurcated and alternative service and 5) an order
                     authorizing expedited discovery filed on October 25,
                     2019
Zhu Dec.             Declaration of Derek Zhu in Support of Plaintiff’s
                     Application
Arnaiz Dec.          Declaration of Jessica Arnaiz in Support of Plaintiff’s
                     Application
Yamali Dec.          Declaration of Danielle S. Yamali in Support of
                     Plaintiff’s Application
Smoore Brands        Smoore owns and operates numerous electronic cigarette
                     brands, including CCELL and VAPORESSO
CCELL Products       Electronic cigarette products including cartridges,
                     atomizers, batteries, disposables and related accessories
                     promoted and sold through the CCELL brand
VAPORESSO            Electronic cigarettes including vape mods, kits, tanks,
Products             coils and related accessories promoted and sold through
                                   iii
                       the VAPORESSO brand
Smoore Products        CCELL Products and VAPORESSO Products
CCELL Marks            U.S. Trademark Registrations Nos.: 5,633,060 for
                       “CCELL” for goods in Class 34; 5,462,670 for “CCELL”
                       for goods in Class 9; and 5,435,824 for “                ”
                       for goods in Class 34
VAPORESSO              U.S. Trademark Registration No. 4,920,266 for “
Registration                            ” for goods in Classes 9, 34 and 35
VAPORESSO              U.S. Trademark Serial Application No. 88/603,037 for
Application            “VAPORESSO” for a variety of goods in Class 34
VAPORESSO Marks        The marks covered by the VAPORESSO Registration
                       and VAPORESSO Application
Smoore Marks           CCELL Marks and VAPORESSO Marks
CCELL Website          www.ccell.com
VAPORESSO Website      www.vaporesso.com
Counterfeit Products   Products bearing or used in connection with one or more
                       of the Smoore Marks, and/or products in packaging
                       and/or containing labels and/or hang tags bearing one or
                       more of the Smoore Marks, and/or bearing or used in
                       connection with marks that are confusingly similar to the
                       Smoore Marks and/or products that are identical or
                       confusingly similar to one or more of the Smoore
                       Products
Infringing Listings    Defendants’ listings for Counterfeit Products
User Accounts          Any and all websites and any and all accounts with online
                       marketplace platforms such as Alibaba, AliExpress,
                       eBay and Wish, as well as any and all as yet undiscovered
                       accounts with additional online marketplace platforms
                       held by or associated with Defendants, their respective
                       officers, employees, agents, servants and all persons in
                       active concert or participation with any of them
Merchant Storefronts   Any and all User Accounts through which Defendants,
                       their respective officers, employees, agents, servants and
                       all persons in active concert or participation with any of
                       them operate storefronts to manufacture, import, export,
                       advertise, market, promote, distribute, display, offer for
                       sale, sell and/or otherwise deal in Counterfeit Products,
                       which are held by or associated with Defendants, their
                       respective officers, employees, agents, servants and all
                       persons in active concert or participation with any of
                       them
Defendants’ Assets     Any and all money, securities or other property or assets
                       of Defendants (whether said assets are located in the U.S.
                       or abroad)




                                     iv
       WHERAS, Plaintiff having moved ex parte on October 25, 2019 against Defendants for

the following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court entered an Order granting Plaintiff’s Application on October 30,

2019 which ordered Defendants to appear on December 5, 2019 at 10:40 a.m. to show cause why

a preliminary injunction should not issue (“Show Cause Hearing”);

       WHEREAS on November 12, 2019, Plaintiff filed a letter requesting that the Court extend

the TRO through December 5, 2019, the date of the Show Cause Hearing;

       WHEREAS, on November 13, 2019, the Court entered an Order granting Plaintiff’s request

to extend the TRO through December 5, 2019, the date of the Show Cause Hearing (“November

13, 2019 Order”);

       WHEREAS, on November 11, 2019, pursuant to the alternative methods of service

authorized by the TRO, Plaintiff served the Summons, Complaint, TRO and all papers filed in

support of the Application on each and every Defendant;

       WHEREAS, on December 5, 2019 at 10:40 a.m., Plaintiff appeared at the Show Cause

Hearing, however, no Defendants appeared.

                                                ORDER
This order shall apply to those Defendants identified in the Glossary only. An order as to
Defendant Zhenjiang MOK Electric Cigarette Technology Co., LTD. shall issue separately.
   1. The injunctive relief previously granted in the TRO shall remain in place through the

       pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

       Procedure 65 and Section 34 of the Lanham Act.

       a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of
                                                1
the following acts or omissions pending the final hearing and determination of this

action or until further order of the Court:

    i. manufacturing, importing, exporting, advertising, marketing, promoting,

       distributing, displaying, offering for sale, selling and/or otherwise dealing in

       Counterfeit Products or any other products bearing the Smoore Marks and/or

       marks that are confusingly similar to, identical to and constitute a counterfeiting

       and/or infringement of the Smoore Marks;

   ii. directly or indirectly infringing in any manner any of Plaintiff’s Smoore Marks;

   iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

       Smoore Marks to identify any goods or services not authorized by Plaintiff;

   iv. using any of Plaintiff’s Smoore Marks or any other marks that are confusingly

       similar to the Smoore Marks on or in connection with Defendants’

       manufacturing, importing, exporting, advertising, marketing, promoting,

       distributing, displaying, offering for sale, selling and/or otherwise dealing in

       Counterfeit Products;

   v. using any false designation of origin or false description, or engaging in any

       action which is likely to cause confusion, cause mistake and/or to deceive

       members of the trade and/or the public as to the affiliation, connection or

       association of any product manufactured, imported, exported, advertised,

       marketed, promoted, distributed, displayed, offered for sale or sold by

       Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

       any product manufactured, imported, exported, advertised, marketed,

       promoted, distributed, displayed, offered for sale or sold by Defendants and



                                       2
            Defendants’ commercial activities and Plaintiff;

      vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

            computer files, data, business records, documents or any other records or

            evidence relating to their User Accounts, Merchant Storefronts or Defendants’

            Assets and the manufacture, importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products;

     vii. effecting assignments or transfers, forming new entities or associations, or

            creating and/or utilizing any other platform, User Account, Merchant Storefront

            or any other means of importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products for the purposes of circumventing or otherwise avoiding the

            prohibitions set forth in this Order; and

     viii. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:

       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

            paying Defendants’ Assets from or to Defendants’ Financial Accounts until



                                          3
           further ordered by this Court;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records,

           documents or any other records or evidence relating to the Defendants’ User

           Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

           importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in

           engaging in any of the activities referred to in subparagraphs 1(a)(i) through

           1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

   engaging in any of the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

       i. providing services to Defendants, Defendants’ User Accounts and Defendants’

           Merchant Storefronts, including, without limitation, continued operation of

           Defendants’ User Accounts and Merchant Storefronts insofar as they are

           connected to the Counterfeit Products;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records,

           documents or any other records or evidence relating to the Defendants’ User

           Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

           importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products; and



                                            4
          iii. knowingly instructing, aiding, or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs 1(a)(i) through

               1(a)(vii), 1(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

       counsel and provide Plaintiff’s counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts of New York and Defendants who are served with this Order shall

       provide written responses under oath to such interrogatories within fourteen (14) days

       of service to Plaintiff’s counsel.

   b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

       34 of the Federal Rules of Civil Procedure and Defendants who are served with this

       Order, their respective officers, employees, agents, servants and attorneys and all



                                              5
       persons in active concert or participation with any of them who receive actual notice of

       this Order shall produce all documents responsive to such requests within fourteen (14)

       days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

       who receive service of this Order shall provide Plaintiff’s counsel with all documents

       and records in their possession, custody or control (whether located in the U.S. or

       abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

       Merchant Storefronts, including, but not limited to, documents and records relating to:

   i.     account numbers;

 ii.      current account balances;

 iii.     any and all identifying information for Defendants and Defendants' User Accounts,

          including names, addresses and contact information;

 iv.      any and all account opening documents and records, including, but not limited to,

          account applications, signature cards, identification documents, and if a business

          entity, any and all business documents provided for the opening of each and every

          of Defendants’ Financial Accounts;

  v.      any and all deposits and withdrawal during the previous year from each and every

          of Defendants’ Financial Accounts and any and all supporting documentation,

          including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

          account statements;

 vi.      any and all wire transfers into each and every of Defendants’ Financial Accounts

          during the previous year, including, but not limited to, documents sufficient to show

          the identity of the destination of the transferred funds, the identity of the



                                             6
                  beneficiary’s bank and the beneficiary’s account number;

        vii.      any and all User Accounts and account details, including, without limitation,

                  identifying information and account numbers for any and all User Accounts that

                  Defendants have ever had and/or currently maintain;

       viii.      the identities, location and contact information, including any and all e-mail

                  addresses, of Defendants, their respective officers, employees, agents, servants and

                  all persons in active concert or participation with any of them;

        ix.       the nature of Defendants’ businesses and operations, methods of payment, methods

                  for accepting payment and any and all financial information, including, but not

                  limited to, information associated with Defendants’ User Accounts, a full

                  accounting of Defendants’ sales history and listing history under such accounts,

                  and Defendants’ Financial Accounts associated with Defendants’ User Accounts;

                  and

         x.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

                  promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

                  Products, or any other products bearing one or more of the Smoore Marks and/or

                  marks that are confusingly similar to, identical to and constitute a counterfeiting

                  and/or infringement of the Smoore Marks.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff’s counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and

   Defendants’ Merchant Storefronts, including, but not limited to, documents and records

   relating to:



                                                    7
      i.    any and all User Accounts and Defendants’ Merchant Storefronts and account

            details, including, without limitation, identifying information and account numbers

            for any and all User Accounts and Defendants’ Merchant Storefronts that

            Defendants have ever had and/or currently maintain with the Third Party Service

            Providers;

     ii.    the identities, location and contact information, including any and all e-mail

            addresses of Defendants;

    iii.    the nature of Defendants’ businesses and operations, methods of payment, methods

            for accepting payment and any and all financial information, including, but not

            limited to, information associated with Defendants’ User Accounts and

            Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

            and listing history under such accounts and Defendants’ Financial Accounts with

            any and all Financial Institutions associated with Defendants’ User Accounts and

            Defendants’ Merchant Storefronts; and

    iv.     Defendants’ manufacturing, importing, exporting, advertising, marketing,

            promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

            Products, or any other products bearing the Smoore Marks and/or marks that are

            confusingly similar to, identical to and constitute an infringement of the Smoore

            Marks.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

   on, and shall be deemed effective as to Defendants if it is completed by one of the following

   means:




                                             8
a)      delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including

        NutStore, a large mail link created through Rmail.com and via website publication

        through      a   specific     page   dedicated     to    this   Lawsuit    accessible   through

        ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

        of this Order, to Defendants’ e-mail addresses as identified pursuant to Paragraph

        V(C) of the TRO.

b)      The service contemplated in paragraph 4(a), above, may, if possible, be effected

        through delivery of a message Defendants through the same means that Plaintiff’s

        agents have previously communicated with Defendants, namely the system for

        communications established by the Third Party Service Providers on their respective

        platforms.

5. As sufficient cause has been shown, that such alternative service by electronic means

     ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

     Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

     effective as to the Third Party Service Providers and Financial Institutions if it is completed

     by the following means:

            a) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website

                where PayPal Inc. will be able to download a PDF copy of this Order via

                electronic          mail     to       EE        Omaha      Legal      Specialist     at

                EEOMALegalSpecialist@paypal.com;

            b) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website

                where DHgate (including DHPay.com) will be able to download a PDF copy of



                                                  9
   this Order via electronic mail to Ms. Emily Zhou, Intellectual Property

   Management, Trust and Safety Department, DHgate at zhouxu@dhgate.com;

c) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website

   where Payoneer Inc. will be able to download a PDF copy of this Order via

   electronic mail to Payoneer Inc.’s Customer Service Management at

   customerservicemanager@payoneer.com and Edward Tulin, counsel for

   Payoneer Inc., at Edward.Tulin@skadden.com; and

d) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website

   where PingPong Global Solutions Inc. will be able to download a PDF copy of

   this Order via electronic mail to PingPong Global Solutions Inc.’s Legal

   Department at xieqt@pingpongx.com and legal@pingpongx.com and Matthew

   Ball,      counsel     for    PingPong       Global      Solutions     Inc.,     at

   Matthew.Ball@khgates.com.

e) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

   AliPay.com Co., Ltd., Ant Financial Services will be able to download a PDF

   copy of this Order via electronic mail Mr. Di Zhang, Member of the Legal &

   Compliance Department – IP, at di.zd@alipay.com;

f) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

   Alibaba will be able to download a PDF copy of this Order via electronic mail

   to Rachel Wang, Legal Counsel, Alibaba Group at Rachel.Wy@alibaba-

   inc.com and Chloe He, Legal Counsel Alibaba Group at Chloe.He@alibaba-

   inc.com;

g) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where



                                  10
                 eBay, via eBay’s Registered Agent, will be able to download a PDF copy of

                 this Order via electronic mail at copyright@ebay.com, to Bryce Baker at

                 brybaker@ebay.com and to Joanna Lahtinen at jlahtinen@ebay.com; and

             h) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

                 ContextLogic, Inc., via ContextLogic Inc.’s DMCA Agent, will be able to

                 download a PDF copy of this Order via electronic mail at elisa@wish.com and

                 brand-protection@wish.com and to ContextLogic Inc.’s counsel, Dwight

                 Lueck,     at   Dwight.Lueck@btlaw.com,           and    Brittany    Smith,     at

                 Brittany.Smith@btlaw.com.

  7. Defendants are hereby given notice that they may be deemed to have actual notice of the

     terms of this Order and any act by them or anyone of them in violation of this Order may

     be considered and prosecuted as in contempt of this Court.

  8. The $10,000.00 bond posted by Plaintiff shall remain with the Court until a final

     disposition of this case or until this Order is terminated.

  9. This Order shall remain in effect during the pendency of this action, or until further order

     of the Court.

  10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

     the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.


SO ORDERED.

DATED: December 5, 2019
       New York, New York




                                               11
